*806The opinion of the court was delivered by
Smith, J.:
The findings of the court setting forth the purposes for which the property in question is used are findings numbered 3, 4 and 6, copied above. Finding No. 7 is a mixed question of law and fact. Conclusion of law No. 1 accords with the decision of this court in Masonic Home v. Sedgwick County, post.
The defendants contend that finding No. 7 and both conclusions of law are erroneous. The brief of the defendants is devoted principally to the discussion of the proposition that the exemption of property used exclusively for “charitable and benevolent” purposes is limited to such charities as are open to the public generally, and does not include such charities as are open only to the members or relatives of a particular society. This contention is decided adversely to the defendants in Masonic Home v. Sedgwick County, post.
The only remaining question pertinent to this case is whether the constitutional and statutory exemptions include property used only indirectly for dispensing charity or whether the exemptions include only such property as is used directly for such purpose. In St. Mary’s College v. Crowl, Treasurer, &c., 10 Kan. 442, it was held:
“Property, in order to be exempt from taxation, because used for educational purposes, must be used d, rectly, immediately and exclusively for such purposes.” (Syllabus.)
In Stahl v. Educational Assoc’n, 54 Kan. 542, it was said:
“Any person or corporation claiming immunity from the common burdens of taxation, which should rest equally upon all, must bring himself or itself clearly within the exemption; and hence a provision creating an exemption from taxes must be construed strictly.
“The charter granted by the legislative assembly of the territory of Kansas to the Kansas Educational Association of the Methodist Episcopal Church provided *807‘that all the property or funds, real, personal, or mixed, that may be received, held or appropriated by or for said association, for the exclusive purpose of religion or education, including a cemetery not exceeding forty acres, shall be forever exempt from taxation.’ Held, that a dwelling house owned by the association, which was devised to it for the exclusive purpose of education, is not exempt from taxation, under the provisions of the charter of the association, if not used exclusively for religious or educational purposes, although the house is rented to a tenant, who pays rent therefor, and such rent is appropriated by the association exclusively for the purpose of education.” (Syllabus.)
Following these decisions, the provisions of section 1 of article 11 of the constitution of Kansas that “all property used exclusively for . . . benevolent and charitable purposes . . . shall be exempt from taxation” must be strictly construed, as should the similar provision of section 2 of chapter 408 of the Laws of 1907. So construed, these provisions exempt from taxation only such property as is used exclusively, directly and immediately in dispensing charity. “Charity” is a gift to promote the welfare of others in need, and the term “charitable,” as used in such constitutional and statutory provisions, means “intended for charity,” and the word “benevolent,” as used therein, is entirely synonymous with “charitable.”
The findings show that the property in question is used as an office building for the principal officers of the grand lodge of Masons of Kansas, which “has general supervision and control of the affairs of the subordinate, or local, Masonic lodges of the state.” It appears, therefore, that the property in question is used indirectly in furthering the charities dispensed by or through the grand lodge, such as the Kansas Masonic Home and other charities. It is not, however, used directly, immediately, and exclusively in dispensing charity. It follows that the court erred in denying the motion for a new trial, and in rendering judgment for the plaintiffs.
*808The judgment is. therefore reversed, with instructions to enter judgment for the defendants. • ■